Citation Nr: 0727943	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  01-09 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee disability.


[Issues of service connection for hypertension and cellulitis 
of the right lower extremity are addressed in a separate 
decision issued under the same docket number.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had over 20 years of active military service 
between June 1964 and June 1988.

This matter arises comes before the Board of Veterans? 
Appeals (Board) on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 

